Citation Nr: 0908615	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-37 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression, 
including as secondary to service connected diabetes mellitus 
II.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for irritable bowel 
syndrome, claimed as colitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) on a schedular basis.
REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1954 to May 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The August 2003 rating decision was not timely appealed.

2.  Regarding claims for service connection for depression, 
irritable bowel syndrome, bilateral hearing loss, and 
tinnitus, evidence received since the August 2003 rating 
decision is not new and material and does not raise a 
reasonable possibility of substantiating the claims.

3.  For the PTSD claim, evidence received since the August 
2003 rating decision is new, relevant, and raises a 
reasonable possibility of substantiating the claim.

4.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.

5.  The Veteran's diabetes mellitus, neuropathy with 
hypertension, left hand status post carpal tunnel syndrome 
release, right hand status post carpal tunnel syndrome 
release, and erectile dysfunction are considered one 
disability with a combined rating of 60 percent.

6.  The Veteran is precluded from maintaining substantial and 
gainful employment by reason of his service-connected 
disorders


CONCLUSIONS OF LAW

1.  The August 2003 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  The claims for service connection for depression, 
irritable bowel syndrome, bilateral hearing loss, and 
tinnitus have not been reopened because evidence submitted 
since the August 2003 rating decision is not new and 
material.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156, 3.159 (2008).

3.  The claim for service connection for PTSD has been 
reopened because evidence submitted since the August 2003 
rating decision is new and material.  38 U.S.C.A.  § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

4.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

5.  The schedular criteria for a total disability evaluation 
based on unemployability have been met.  38 C.F.R. § 4.16 
(2008).

6.  The issue of entitlement to TDIU on an extraschedular 
basis is moot.  38 C.F.R. § 3.321(b)(1) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In this case, the Veteran filed his original claim for 
service connection for depression, irritable bowel syndrome, 
bilateral hearing loss, tinnitus, and PTSD in January 2003.  
A rating decision denying these claims was issued on August 
14, 2003.  The Veteran was advised of his appellate rights 
and he submitted a timely notice of disagreement (NOD).  He 
received a statement of the case (SOC) from the RO dated 
August 6, 2004.  The Veteran submitted a substantive appeal, 
Form 9, to perfect his appeal; however the document was not 
received by the RO until October 18, 2004.  Unfortunately, 
the one year period to perfect an appeal, as well as the 60 
days allotted following the issuance of the SOC had expired; 
therefore, the August 2003 rating decision became final.  The 
Veteran did not appeal the procedural determination of 
November 2004, which held that the substantive appeal was 
untimely filed.  

Since the Veteran's appeal was not timely perfected, the RO 
treated the Form 9 as a request to reopen his claims.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

A.  Depression, Irritable Bowel Syndrome, Bilateral Hearing 
Loss, & Tinnitus

Evidence of record since the August 2003 rating decision 
includes VA outpatient treatment records, service personnel 
records, and VA examination reports pertaining to his TDIU 
claim.  Unfortunately, this evidence fails to address the 
Veteran's depression, irritable bowel syndrome, bilateral 
hearing loss, and tinnitus.  Therefore, though the evidence 
is new, it is not material to any of the claims.  

Without new and material evidence, the claims cannot be 
reopened.  The appeals are denied.

B.  PTSD

Evidence of record since the August 2003 rating decision 
includes VA outpatient treatment records, service personnel 
records, and VA examination reports pertaining to his TDIU 
claim.  The Veteran also submitted a PTSD questionnaire 
detailing PTSD stressors and exposure to combat, as well as a 
copy of his Air Medal Citation.  

Since the evidence is new and contributes to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's claimed PTSD, the claim is reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the Veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the Veteran may have argued the merits of his 
claim before the Board, reviewed the [independent 
medical opinion], submitted additional evidence in 
rebuttal, and stated that he had nothing further to 
present, the Board was nevertheless required under 
Bernard, to ask the Veteran if he objected to Board 
adjudication in the first instance.  [citations 
omitted].  Alternatively, failing to make that inquiry 
of the Veteran, the [Board] decision should, under 
Bernard, have explained, as part of its statement of 
reasons or bases, why there was no prejudice to the 
Veteran from its adjudication of the claim on the 
merits without first remanding the matter to the RO.

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the Veteran has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the Veteran has been 
prejudiced thereby.

In this case, the Veteran has been provided with pertinent 
laws and regulations regarding service connection.  He has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claim.  The Veteran's 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Therefore, the Board can proceed with this claim 
without prejudice to the Veteran.

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

Unfortunately, though the new evidence submitted provides 
details concerning his PTSD stressors and combat exposure, 
the evidence fails to show a diagnosis of PTSD.  In his PTSD 
questionnaire, dated November 2004, the Veteran indicates 
that he has not been diagnosed with PTSD.  A VA outpatient 
treatment record dated April 2005 states that the Veteran's 
screening for PTSD was negative.  The VA exam of June 2003 
found no evidence of PTSD or a mental disorder.  

For the reasons stated above, the Veteran's claim for service 
connection for PTSD must be denied.  The evidence is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

II.  TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has stated: 

In determining whether [an] appellant is entitled to a 
total disability rating based upon individual 
unemployability, the appellant's advancing age may not 
be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task 
[is] to determine whether there are circumstances in 
this case apart from the non-service-connected 
conditions and advancing age which would justify a 
total disability rating based on unemployability.  In 
other words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this Veteran in a different 
position than other Veterans with an 80 percent 
combined disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that Veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
Veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant. 

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The Veteran is service-connected for 
chronic obstructive pulmonary disease at 30 percent; diabetic 
neuropathy with hypertension at 30 percent; diabetes mellitus 
at 20 percent; left hand status post carpal tunnel syndrome 
release associated with diabetes mellitus at 10 percent; 
right hand status post carpal tunnel syndrome release 
associated with diabetes mellitus at 10 percent; a right knee 
disability at 0 percent; a right leg disability at 0 percent; 
post operative renal stones at 0 percent; and erectile 
dysfunction associated with diabetes mellitus at 0 percent.  
The Veteran's overall combined disability rating is 70 
percent.

The Veteran does not have one disability rated at 60 percent 
or more or have two or more disabilities, with one rated at 
40 percent or more with a combined rating of 70 percent.  
However, the Veteran has been service connected for various 
disabling manifestations of his diabetes mellitus and, as 
such, these disabilities all stem from a common etiology.  
Therefore, the Veteran's diabetes mellitus, neuropathy with 
hypertension, left hand status post carpal tunnel syndrome 
release, right hand status post carpal tunnel syndrome 
release, and erectile dysfunction are considered one 
disability.  By applying the Combined Ratings Table, the 
Veteran has an evaluation of 60 percent for his service-
connected disabilities associated with diabetes mellitus.  38 
C.F.R. § 4.25.

Therefore, with a single disability evaluation of 60 percent 
for the manifestations of his diabetes mellitus, the Veteran 
meets the schedular threshold under 38 C.F.R. § 4.16(a).

With regard to the Veteran's employability, the Veteran had 
VA examinations in October 2005 to determine his ability to 
perform the physical and mental acts required by employment.  

The general VA exam of October 14, 2005 addresses the impact 
of the Veteran's diabetes mellitus and respiratory disorders 
on his ability to perform acts required by employment.  The 
examiner reviewed the claims file.  

The Veteran reported serving as a photographer and photo 
processor while on active duty.  Subsequent to service, the 
Veteran obtained his Associates Degree in restaurant 
management and worked in that area until he retired in 2004.  
The Veteran quit working in 2004 due to his nonservice 
connected degenerative disc disease leading to pain in the 
left leg, and his service connected hand disabilities, that 
caused him to drop things.  

The Veteran also reported problems with balance that cause 
him to fall to the left.  He wears a shoe lift to help 
correct the problem and uses a walking stick to maintain 
balance.

The respiratory limits are minimal.  The Veteran is able to 
climb one flight of stairs and on average walks 3-4 miles a 
day.  

The Veteran reported leg pain with exertion in the right 
upper gluteal area and in the left posterior thigh area.  The 
pains are related to walking rapidly and disappear with rest.  
He also reported nerve loss of the hands secondary to carpal 
tunnel syndrome; however, the condition has largely resolved 
since surgery.

The examiner stated that the Veteran has had some small joint 
disease in the hands and right big toe.

On exam, the Veteran had a relatively normal gait and was 
able to get on and off the examination table without 
difficulty.  The lower extremities had abnormalities with the 
right foot having patchy loss of pinprick sensation, marked 
reduction in vibratory sense, moderate reduction in 
proprioception, and patchy loss of temperature sensation.  
The left foot had patchy loss of temperature sensation and 
diminished vibratory sense less severe than the right.  Also 
noted was a noxious scratch sensation distal to the mid 
metatarsals on both feet.

The examiner opined that the gradual loss of neurologic 
function, which may be partly related to his diabetes 
mellitus and partly due to his carpal tunnel syndrome, 
appears to be the major limitation.  He further opined that 
the Veteran's inability to reliably depend on neuromuscular 
function in his hands would be a substantial limitation for 
his employment as a manager of a small café, where he is 
frequently required to do every function, including cooking 
and waiting tables.

The orthopedic VA exam, conducted October 12, 2005, shows 
that the examiner reviewed the claims file.  The Veteran 
reported loss of feeling in his long and ring fingers of the 
left hand which causes problems when carrying objects.  He 
stated his left hand cramps several times per day and has 
occasional episodes of numbness in his right hand without 
significant impact due to the short duration.

The Veteran reported that he retired since he was unable to 
perform the duties of a cook because of increasing difficulty 
holding utensils and cooking implements.  

The examiner performed a full examination of the forearms and 
hands, including range of motion testing, grip strength, and 
sensitivity.  In his opinion, the examiner stated that he 
could not resolve the question regarding the Veteran's 
ability to function in his normal occupational environment 
except on the basis of the Veteran's history.  He further 
stated that any opinion would be speculative; however, the 
Veteran's decision to discontinue working as a cook because 
of concerns regarding safety issues relative to his ability 
to maintain hold on cooking implements or utensils cannot be 
faulted nor interpreted.  

The VA examiners' opinions tend to address the Veteran's 
inability to continue employment in his prior occupation as 
opposed to employment in general; however, the Board finds 
that the opinions, the Veteran's inability to grasp objects 
(importantly, the Veteran was a cook) and other symptoms of 
his service connected disabilities, as well as his single 
disability evaluation of 60 percent for the manifestations of 
his diabetes mellitus, warrant the grant of TDIU.

In light of the VA examination and facts discussed above, and 
pursuant to 38 C.F.R. § 4.16(a), the Board finds that the 
Veteran is precluded from maintaining substantial and gainful 
employment by reason of his service-connected disorders and, 
as such, is entitled to a total disability evaluation.  Since 
the preponderance of the evidence supports the conclusion 
that the Veteran is unable to work due to his disabilities, 
TDIU is granted.  Consequently, the Veteran's claim for TDIU 
on an extraschedular basis is moot.

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in November 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Regarding VCAA notice and assistance for the TDIU claim, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a new VA examination for PTSD was not warranted 
as the Veteran failed to provide any evidence of a current 
disability.  His PTSD screenings were negative and a prior VA 
examination, dated June 2003, failed to diagnose any mental 
disorder.  No service treatment records or treatment records 
subsequent to service indicate or diagnose PTSD or other 
mental disability.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted service records and 
statements.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence not having been received to reopen 
claims for service connection for depression, irritable bowel 
syndrome, bilateral hearing loss, and tinnitus, the Veteran's 
applications to reopen the claims are denied.

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To that extent, the 
appeal is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to TDIU on a schedular basis is granted.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


